DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24 2022 has been entered.
Receipt of Arguments/Remarks filed on May 24 2022 is acknowledged. Claims 2, 4, 7-11, 15-16 and 22-23 were/stand cancelled. Claim 1 was amended. Claims 1, 3, 5-6, 12-14, 17-21 and 24-27 are pending. Claims 14, 17-21 and 24-27 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3 2020.   Claims 1, 3, 5-6 and 12-13 are directed to the elected invention.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Withdrawn Rejections
The amendments filed May 24 2022 are sufficient to overcome the rejection of claims 1-3, 5-6 and 12- under 35 U.S.C. 103 over Zhou (International journal of Pharmaceutics, 2008) in view of Tyrell (Progress in Polymer Science, 2010).  Applicants arguments, see page 2 of arguments (page 6 of response) are persuasive. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Elsabahy et al. (Biomacromolecules 2007, cited in the Office action mailed on 9/29/21) in view of Tyrell (Progress in Polymer Science, 2010, cited in the Office action mailed on October 8 2020), Ribeiro et al. (International Journal of Pharmaceutics 2008, cited in the Office action mailed on 9/29/21) and Sezgin et al. (European Journal of Pharmaceutics and Biopharmaceutics, 2006, cited in the Office action mailed on 9/29/21).
Applicant Claims
The instant application claims a composition, comprising an active ingredient and a polyethylene glycol-poly butylene glycol (PEG-PBG) copolymer, wherein the composition is nanoparticles and the active ingredient is a hydrophobic substance. The PEG-PBG copolymer has a molecular weight of 0.1K-300K (100-300000 g/mol) and wherein the active ingredient and the PEG-PBG copolymer are present in a ratio by weight of 0.05-0.5, wherein the PEG-PBG copolymer is of formula I and wherein the active ingredient is paclitaxel.	
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Elsabahy et al. is directed to the solubilization of docetaxel in poly(ethylene oxide)-block-poly(butylene/styrene oxide) micelles.  Docetaxel (DCTX) is an anticancer drug that displays a broad spectrum of antitumor activity.  However it has poor aqueous solubility.  Block copolymer micelles have recently attracted considerable attention for delivery of taxanes.  In aqueous media, amphiphilic block copolymers can spontaneously self-assemble into nanoscopic core-shell type structures having different morphologies wherein the hydrophobic blocks form the micelle core and the hydrophilic segments make up the corona.  The hydrophobic core serves as a reservoir for poorly water soluble drugs while the hydrophilic shell interacts with the biological milieu and can alter the pharmacokinetics and biodistribution of the incorporated rug.  Diblock copolymers of poly(ethylene oxide) (PEO) and poly(butylene oxide)(PBO) or poly(styrene oxide) (PSO) are of particular interest.  These polymers can self-assemble at low concentrations into micelles of various shapes, depending on relative block lengths, concentration and temperature.  Their hydrophobic segments exhibit low glass transition temperature allowing for the incorporation of drugs at temperatures that are compatible with thermolabile agents.  Examined was the self-assembling properties of short PEO-b-PBOs and PEO-b-PSOs and assess their ability to dissolve and chemically protect DCTX (page 2250).  Table 1 shows the molecular characteristics of the block copolymers.  Table 2 shows the size, CAC and core viscosity of unloaded micelles.   DCTX-loaded micelles were prepared with the drug present in (2 mg) and increasing polymer concentrations (from 2 to 10 mg/mL) (section 3.3.2).  It was found that EO45-BO24 was able to preserve most of the DCTX chemical integrity (section 4.3).  The micelles could be lyophilized and stored in dry form.  The polymers provide useful alternatives to low molecular weight surfactants for the solubilization of taxane derivatives (section 5).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
Elsabahy et al. does not teach paclitaxel, the instantly claimed ratio of active to copolymer or the inclusion of other polymers.  However, this deficiency is cured by Tyrell et al. and Sezgin et al.
Tyrell et al. is directed to the fabrication of micellar nanoparticles for drug delivery through self-assembly of block copolymers.  Block copolymers can be effective drug delivery vehicles because they spontaneously self-assemble in solution to form micelles with sizes ranging from tens of nanometers to several hundred nanometers.  Micelles have been demonstrated to improve the apparent water solubility of hydrophobic drugs, including anti-cancer drugs (section 1).  Taught is freeze-drying the micelles to increase the shelf-life of the nanoparticle formulations.  In order to preserve the integrity of the micelle structure, cryo/lyoprotectants, such as sucrose are added before freeze-drying (section 4.8).  PVP (polyvinylpyrrolidone) is also a cryo/lyoprotectant.  Hydrophobic drugs include paclitaxel (section 2.2).  Drug loading is the ratio of amount of encapsulated drug to the total amount of micelles.  Drug loading efficiency is the ratio the amount of drug ultimately incorporated into the micelles to the amount of drug initially added to the solution and is expressed as a percentage.  Maximal drug loading content and drug loading efficiency are desirable.  A higher drug loading content permits the administration of an equivalent dose of actual drug with a smaller amount of polymer, which is necessary to minimize unwanted side-effects from the polymer (section 3). Increasing the length of the hydrophobic core-forming block, while keeping the hydrophilic block length leads to higher drug loading (section 3.2). Polymer concentration in the micelle-forming solution has been shown to influence drug loading content in both theoretical and experimental studies (section 3.4).    
Sezgin et al. is directed to the preparation and characterization of polymeric micelles for solubilization of poorly soluble anticancer drugs.  Table 4 shows the various ratios of polymer to drug used in mTPP (meso-tetraphenyl porphine) loading in polymeric micelles.  Ratios are 10:0.5, 10:1 and 10:2 (this corresponds to drug to polymer ratios of 0.05, 0.1 and 0.2).  
While Elsabahy et al. teaches butylene oxide, Elsabahy et al. does not expressly teach 1,2-butylene oxide.  However, this deficiency is cured by Ribeiro et al.
Ribeiro et al. is directed to diblock copolymers of ethylene oxide and 1,2-butylene oxide in aqueous solution formation of unimolecular micelles.  It is taught that aqueous micellar solutions of block copolymers based on poly(ethylene oxide) as the hydrophilic component combined with a number of hydrophobic polymers have potential as vehicles for drug solubilization.  Polymers made from ethylene oxide and 1,2-butylene oxide are described (section 1).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elsabahy et al., Sezgin et al., Ribeiro et al. and Tyrell et al. and manipulate the concentration of polymer from 2 to 10 mg/mL as suggested by Elsabahy et al.  The concentration of drug taught is 2 mg whereas the concentration of polymer is 2 to 10 mg/mL.  This corresponds to a ratio active to polymer of 1 to 0.2 which overlaps the instant claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Tyrell et al. recognize that the length of the hydrophobic chain affects the drug loading.  This allows for the manipulation of the ratio of polymer to drug as higher drug loading would lead to a higher ratio of active to polymer.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.  It is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Sezgin et al. recognizes ratios of micelle forming polymer to anticancer drug known in the art fall within the scope claimed.  Thus, there is a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elsabahy et al., Sezgin et al., Ribeiro et al. and Tyrell et al. and utilize paclitaxel as the drug.  One skilled in the art would have been motivated to utilize paclitaxel as Tyrell et al. teaches the use of the micelles to improve the solubility of poorly water soluble drugs such as anti-cancer drugs like paclitaxel.  Since Elsabahy et al. teaches the block copolymers are micelles which are useful in the solubilization of anti-cancer drugs, there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elsabahy et al., Sezgin et al., Ribeiro et al. and Tyrell et al. and utilize 1,2-butylene oxide in the formation of the block copolymer of Elsabahy et al.  Firstly, Elsabahy et al. just states butylene oxide, it is not clear that the butylene oxide is not 1,2-butylene oxide.  Nonetheless, one skilled in the art would have been motivated to utilize this monomer as it is a homolog of butylene oxide and is known to be useful in forming micelles with ethylene oxide in the same manner taught by Elsabahy et al.  Since butylene oxide and 1,2-butylene oxide are homologs known for the same purpose there is a reasonable expectation of success.  Note: MPEP 2144.09.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elsabahy et al., Sezgin et al., Ribeiro et al. and Tyrell et al. and utilize polymers such as sucrose or PVP.  One skilled in the art would have been motivated to utilize these polymers in order to provide for cryo/lyoprotectant properties as taught by Tyrell et al.  
Regarding the claimed molecular weight, Table 1 of Elsabahy et al. teaches a molecular number of about 2700-3730 and a Mw/Mn (molecular weight/molecular number) of about 1.  Thus, molecular weights falling within the scope claimed is taught.
Regarding the claimed particle size, Table 2 of Elsabahy et al. teaches diameters of 16 and 21 nm which falls within the scope claimed.    

Response to Arguments
Applicants’ arguments filed May 24 2022 have been fully considered but they are not persuasive. 
Applicants argue that the claims are non-obvious over Elsabahy alone or in combination with the other references.  It is argued that the drug loaded in the EO-BO copolymers in Elsabahy was DCTX.  It is argued that the drug loading of DCTX by the EO-BO copolymers was much lower than the claimed scope.  It is argued that the present disclosure proves that the PEG-PBG with specific block length ranges can achieve high encapsulation efficiency and high drug loading for paclitaxel.  It is argued that the drug load and copolymer of Sezgin are different from the claimed combination.  
Regarding Applicants arguments, firstly, the instant claims do not require the drug to be encapsulated in the nanoparticles.  The instant claim recites a composition comprising an active ingredient and a PEG-PGB copolymer wherein the composition is nanoparticles and the active ingredient.  Thus, the concentration of drug (2 mg) taught in Elsabahy is still present when mixing.  The concentrations in section 3.7 are for the concentrations of the drug particles in general not for the concentration of drug within the particles.  In section 4.2, It is expressly taught that Scp rose when the length of the hydrophobic block was increased.  Example 1 of the instant specification teaches the composition of paclitaxel and PEG-PBG nanoparticles wherein the length of the PEG is 45 and the length of PBG is 20.  The examples of Elsabahy et al. are PEG 45 and BO 15 and PEG 45 and PGB 24.  These lengths fall on either side of the PBG taught in the instant specification.  It is unclear how Applicants have achieved the claimed loading whereas the prior art would not given the chain lengths, unless the loading is only achieved with those particular lengths (i.e. PEG of 45 and PBG of 20).  Applicants arguments do not establish the unexpectedness of paclitaxel.  Elsabahy suggests that the polymer can be useful for the solubilization of taxane derivatives.  Paclitaxel is a taxane derivative.  Thus, its use with Elsabahy is obvious.  The use of paclitaxel with the copolymer of Elsabahy results in the same structural composition as claimed.  Applicants have not established how they achieve the claimed loading but the prior art does not.  Specifically, neither the specification nor the response indicates how Applicants can achieve high encapsulation efficiency and the prior art cannot when the prior art utilizes a polymer falling within the scope claimed.  
Applicants argue that  the present application proves that the PEG-PBG copolymer having a special structure can achieve high encapsulation efficiency when encapsulating paclitaxel.  The working examples demonstrate that the loaded drug can be effectively released both in vitro and in vivo environment and that the drug/PEG-PBG had good inhibitor effect on the growth of subcutaneous tumors, had longer lasting efficacy and dispensed with the need for frequent administration over time compared to the paclitaxel injection formulations not in the form of nanoparticles.  
Regarding Applicants arguments, the state of the art in general recognizes that PEG-PBG copolymers are known in the art to solubilize hydrophobic drugs.  This is not an unexpected or unobvious effect.  Example 1 of the instant specification teaches the composition of paclitaxel and PEG-PBG nanoparticles wherein the length of the PEG is 45 and the length of PBG is 20.  The examples of Elsabahy et al. are PEG 45 and BO 15 and PEG 45 and PGB 24.  Applicants are reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.  Thus, a “good inhibitory effect” does not indicate a statistical and practical significance.  Additionally, it is not unexpected that the inclusion of the polymer slows the release.  This is the expected effect.  Thus, the comparison to a composition without the polymer is not establishing an unexpected effect.  The data in the specification does not establish any criticality with respect to the claimed length of polymeric chain.  Merely showing that the composition claimed can form is not evidence of an unexpected effect.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616